Slidell, O. J.,
(dissenting.) I concur in the opinion of Mr. Justice Campbell as to the erroneousness of a portion of the charge to the jury.
I do not think, however, the cause should he remanded. I think the unfortunate accident was attributable to the imprudence of the plaintiff.
It is proper to observe that the plaintiff has not sustained the allegations of the petition, that she informed the conductor of the cars that it was her purpose to go to Greenville and there get out. I also deduce from the testimony that Greenville was an occasional but not regular and uniform stopping place.
My conclusion that a case of liability is not made out is formed upon a careful perusal of the evidence; and when such is the case, I think a cause should not be remanded.